
	

116 S2582 RS: Department of Homeland Security Appropriations Act, 2020
U.S. Senate
2019-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 229
		116th CONGRESS
		1st Session
		S. 2582
		[Report No. 116–125]
		IN THE SENATE OF THE UNITED STATES
		
			September 26, 2019
			Mrs. Capito, from the Committee on Appropriations, reported the following original bill; which was read twice and placed on the calendar
		
		A BILL
		Making appropriations for the Department of Homeland Security for the fiscal year ending September
			 30, 2020, and for other purposes.
	
	
		
 That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the Department of Homeland Security for the fiscal year ending September 30, 2020, and for other purposes, namely:
		IDepartmental management, operations, intelligence, and oversight
			Office of the Secretary and Executive Management
 Operations and supportFor necessary expenses of the Office of the Secretary and for executive management for operations and support, $160,369,000, of which $10,000,000 shall be transferred to the Federal Emergency Management Agency for targeted violence and terrorism prevention grants: Provided, That not to exceed $30,000 shall be for official reception and representation expenses.
			Management Directorate
 Operations and supportFor necessary expenses of the Management Directorate for operations and support, $1,174,209,000: Provided, That not to exceed $2,000 shall be for official reception and representation expenses.
 Procurement, construction, and improvementsFor necessary expenses of the Management Directorate for procurement, construction, and improvements, $41,442,000, to remain available until September 30, 2022.
 Federal protective serviceThe revenues and collections of security fees credited to this account shall be available until expended for necessary expenses related to the protection of federally owned and leased buildings and for the operations of the Federal Protective Service.
			Intelligence, Analysis, and operations coordination
 Operations and supportFor necessary expenses of the Office of Intelligence and Analysis and the Office of Operations Coordination for operations and support, $276,641,000, of which $68,579,000 shall remain available until September 30, 2021: Provided, That not to exceed $3,825 shall be for official reception and representation expenses and not to exceed $2,000,000 is available for facility needs associated with secure space at fusion centers, including improvements to buildings.
			Office of inspector general
 Operations and supportFor necessary expenses of the Office of Inspector General for operations and support, $170,186,000: Provided, That not to exceed $300,000 may be used for certain confidential operational expenses, including the payment of informants, to be expended at the direction of the Inspector General.
			Administrative provisions
 101.Not later than 30 days after the last day of each month, the Chief Financial Officer of the Department of Homeland Security shall submit to the Committees on Appropriations of the Senate and the House of Representatives a monthly budget and staffing report that includes total obligations of the Department for that month and for the fiscal year at the appropriation and program, project, and activity levels, by the source year of the appropriation.
			102.
 (a)The Secretary of Homeland Security shall submit a report not later than October 15, 2020, to the Inspector General of the Department of Homeland Security listing all grants and contracts awarded by any means other than full and open competition during fiscal years 2019 and 2020.
 (b)The Inspector General shall review the report required by subsection (a) to assess departmental compliance with applicable laws and regulations and report the results of that review to the Committees on Appropriations of the Senate and the House of Representatives not later than February 15, 2021.
 103.The Secretary of Homeland Security shall require that all contracts of the Department of Homeland Security that provide award fees link such fees to successful acquisition outcomes, which shall be specified in terms of cost, schedule, and performance.
 104.The Secretary of Homeland Security, in consultation with the Secretary of the Treasury, shall notify the Committees on Appropriations of the Senate and the House of Representatives of any proposed transfers of funds available under section 9705(g)(4)(B) of title 31, United States Code, from the Department of the Treasury Forfeiture Fund to any agency within the Department of Homeland Security: Provided, That none of the funds identified for such a transfer may be obligated until the Committees on Appropriations of the Senate and the House of Representatives are notified of the proposed transfers.
 105.All official costs associated with the use of Government aircraft by Department of Homeland Security personnel to support official travel of the Secretary and the Deputy Secretary shall be paid from amounts made available for the Office of the Secretary.
 106.Section 107 of the Department of Homeland Security Appropriations Act, 2018 (division F of Public Law 115–141), related to visa overstay data, shall apply in fiscal year 2020, except that the reference to this Act shall be treated as referring to this Act, and the reference to 2017 shall be treated as referring to 2019.
				
			IISecurity, enforcement, and investigations
			U.S. customs and border protection
 Operations and supportFor necessary expenses of U.S. Customs and Border Protection for operations and support, including the transportation of unaccompanied minor aliens; the provision of air and marine support to Federal, State, local, and international agencies in the enforcement or administration of laws enforced by the Department of Homeland Security; at the discretion of the Secretary of Homeland Security, the provision of such support to Federal, State, and local agencies in other law enforcement and emergency humanitarian efforts; the purchase and lease of up to 7,500 (6,500 for replacement only) police-type vehicles; the purchase, maintenance, or operation of marine vessels, aircraft, and unmanned aerial systems; and contracting with individuals for personal services abroad; $12,364,210,000; of which $3,274,000 shall be derived from the Harbor Maintenance Trust Fund for administrative expenses related to the collection of the Harbor Maintenance Fee pursuant to section 9505(c)(3) of the Internal Revenue Code of 1986 (26 U.S.C. 9505(c)(3)) and notwithstanding section 1511(e)(1) of the Homeland Security Act of 2002 (6 U.S.C. 551(e)(1)); of which $2,000,000,000 shall be available until September 30, 2021; and of which such sums as become available in the Customs User Fee Account, except sums subject to section 13031(f)(3) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(f)(3)), shall be derived from that account: Provided, That not to exceed $34,425 shall be for official reception and representation expenses: Provided further, That not to exceed $150,000 shall be available for payment for rental space in connection with preclearance operations: Provided further, That not to exceed $2,000,000 shall be for awards of compensation to informants, to be accounted for solely under the certificate of the Secretary of Homeland Security.
 Procurement, construction, and improvementsFor necessary expenses of U.S. Customs and Border Protection for procurement, construction, and improvements, including procurements to buy marine vessels, aircraft, and unmanned aerial systems, $5,478,073,000, of which $378,480,000 shall remain available until September 30, 2022, and of which $5,099,593,000 shall remain available until September 30, 2024.
			 U.S. immigration and customs enforcement
			Operations and support
 For necessary expenses of U.S. Immigration and Customs Enforcement for operations and support, including the purchase and lease of up to 3,790 (2,350 for replacement only) police-type vehicles; overseas vetted units; and maintenance, minor construction, and minor leasehold improvements at owned and leased facilities; $8,338,741,000; of which $6,000,000 shall remain available until expended for efforts to enforce laws against forced child labor; of which $46,696,000 shall remain available until September 30, 2021; of which $1,500,000 is for paid apprenticeships for participants in the Human Exploitation Rescue Operative Child-Rescue Corps; of which not less than $15,000,000 shall be available for investigation of intellectual property rights violations, including operation of the National Intellectual Property Rights Coordination Center; and of which not less than $4,743,764,000 shall be for enforcement, detention, and removal operations, including transportation of unaccompanied minor aliens: Provided, That not to exceed $11,475 shall be for official reception and representation expenses: Provided further, That not to exceed $10,000,000 shall be available until expended for conducting special operations under section 3131 of the Customs Enforcement Act of 1986 (19 U.S.C. 2081): Provided further, That not to exceed $2,000,000 shall be for awards of compensation to informants, to be accounted for solely under the certificate of the Secretary of Homeland Security: Provided further, That not to exceed $11,216,000 shall be available to fund or reimburse other Federal agencies for the costs associated with the care, maintenance, and repatriation of smuggled aliens unlawfully present in the United States.
 Procurement, construction, and improvementsFor necessary expenses of U.S. Immigration and Customs Enforcement for procurement, construction, and improvements, $28,770,000, to remain available until September 30, 2022; of which not less than $20,970,000 shall be available for facilities repair and maintenance projects.
			Transportation security administration
 Operations and supportFor necessary expenses of the Transportation Security Administration for operations and support, $7,489,721,000, to remain available until September 30, 2021: Provided, That not to exceed $7,650 shall be for official reception and representation expenses: Provided further, That security service fees authorized under section 44940 of title 49, United States Code, shall be credited to this appropriation as offsetting collections and shall be available only for aviation security: Provided further, That the sum appropriated under this heading from the general fund shall be reduced on a dollar-for-dollar basis as such offsetting collections are received during fiscal year 2020 so as to result in a final fiscal year appropriation from the general fund estimated at not more than $4,659,721,000.
 Procurement, construction, and improvementsFor necessary expenses of the Transportation Security Administration for procurement, construction, and improvements, $210,623,000, to remain available until September 30, 2022.
 Research and developmentFor necessary expenses of the Transportation Security Administration for research and development, $22,902,000, to remain available until September 30, 2021.
			 Coast Guard
 Operations and supportFor necessary expenses of the Coast Guard for operations and support including the Coast Guard Reserve; purchase or lease of not to exceed 25 passenger motor vehicles, which shall be for replacement only; purchase or lease of small boats for contingent and emergent requirements (at a unit cost of not more than $700,000) and repairs and service-life replacements, not to exceed a total of $31,000,000; purchase, lease, or improvements of boats necessary for overseas deployments and activities; payments pursuant to section 156 of Public Law 97–377 (42 U.S.C. 402 note; 96 Stat. 1920); and recreation and welfare; $8,102,466,000, of which $530,000,000 shall be for defense-related activities, of which $190,000,000 is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 and shall be available only if the President subsequently so designates all such amounts and transmits such designates to the Congress; of which $24,500,000 shall be derived from the Oil Spill Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(5)); of which $11,000,000 shall remain available until September 30, 2022; and of which $20,548,000 shall remain available until September 30, 2024, for environmental compliance and restoration: Provided, That not to exceed $23,000 shall be for official reception and representation expenses.
 Procurement, construction, and improvementsFor necessary expenses of the Coast Guard for procurement, construction, and improvements, including aids to navigation, shore facilities (including facilities at Department of Defense installations used by the Coast Guard), and vessels and aircraft, including equipment related thereto, $1,517,506,000, to remain available until September 30, 2024, of which $20,000,000 shall be derived from the Oil Spill Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(5)).
 Research and developmentFor necessary expenses of the Coast Guard for research and development; and for maintenance, rehabilitation, lease, and operation of facilities and equipment; $4,949,000, to remain available until September 30, 2022, of which $500,000 shall be derived from the Oil Spill Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(5)): Provided, That there may be credited to and used for the purposes of this appropriation funds received from State and local governments, other public authorities, private sources, and foreign countries for expenses incurred for research, development, testing, and evaluation.
 Retired payFor retired pay, including the payment of obligations otherwise chargeable to lapsed appropriations for this purpose, payments under the Retired Serviceman's Family Protection and Survivor Benefits Plans, payment for career status bonuses, payment of continuation pay under section 356 of title 37, United States Code, concurrent receipts, combat-related special compensation, and payments for medical care of retired personnel and their dependents under chapter 55 of title 10, United States Code, $1,802,309,000, to remain available until expended.
			United states secret service
 Operations and supportFor necessary expenses of the United States Secret Service for operations and support, including purchase of not to exceed 652 vehicles for police-type use for replacement only; hire of passenger motor vehicles; purchase of motorcycles made in the United States; hire of aircraft; rental of buildings in the District of Columbia; fencing, lighting, guard booths, and other facilities on private or other property not in Government ownership or control, as may be necessary to perform protective functions; conduct of and participation in firearms matches; presentation of awards; conduct of behavioral research in support of protective intelligence and operations; payment in advance for commercial accommodations as may be necessary to perform protective functions; and payment, without regard to section 5702 of title 5, United States Code, of subsistence expenses of employees who are on protective missions, whether at or away from their duty stations; $2,277,110,000; of which $39,763,000 shall remain available until September 30, 2021, and of which $6,000,000 shall be for a grant for activities related to investigations of missing and exploited children; and of which up to $9,000,000 may be for calendar year 2019 premium pay in excess of the annual equivalent of the limitation on the rate of pay contained in section 5547(a) of title 5, United States Code, pursuant to section 2 of the Overtime Pay for Protective Services Act of 2016 (5 U.S.C. 5547 note), as amended by Public Law 115–383: Provided, That not to exceed $19,125 shall be for official reception and representation expenses: Provided further, That not to exceed $100,000 shall be to provide technical assistance and equipment to foreign law enforcement organizations in criminal investigations within the jurisdiction of the United States Secret Service.
 Procurement, construction, and improvementsFor necessary expenses of the United States Secret Service for procurement, construction, and improvements, $56,289,000, to remain available until September 30, 2022.
 Research and developmentFor necessary expenses of the United States Secret Service for research and development, $15,955,000, to remain available until September 30, 2021, of which up to $5,000,000 shall be for assistance to university-based digital investigation centers.
			administrative provisions
 201.Section 201 of the Department of Homeland Security Appropriations Act, 2018 (division F of Public Law 115–141), related to overtime compensation limitations, shall apply with respect to funds made available in this Act in the same manner as such section applied to funds made available in that Act, except that fiscal year 2020 shall be substituted for fiscal year 2018.
 202.Funding made available under the headings U.S. Customs and Border Protection—Operations and Support and U.S. Customs and Border Protection—Procurement, Construction, and Improvements shall be available for customs expenses when necessary to maintain operations and prevent adverse personnel actions in Puerto Rico in addition to funding provided by section 740 of title 48, United States Code.
 203.As authorized by section 601(b) of the United States-Colombia Trade Promotion Agreement Implementation Act (Public Law 112–42), fees collected from passengers arriving from Canada, Mexico, or an adjacent island pursuant to section 13031(a)(5) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(a)(5)) shall be available until expended.
 204.For an additional amount for U.S. Customs and Border Protection—Operations and Support, $31,000,000, to remain available until expended, to be reduced by amounts collected and credited to this appropriation in fiscal year 2020 from amounts authorized to be collected by section 286(i) of the Immigration and Nationality Act (8 U.S.C. 1356(i)), section 10412 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8311), and section 817 of the Trade Facilitation and Trade Enforcement Act of 2015 (Public Law 114–25), or other such authorizing language: Provided, That to the extent that amounts realized from such collections exceed $31,000,000, those amounts in excess of $31,000,000 shall be credited to this appropriation, to remain available until expended.
 205.None of the funds made available in this Act for U.S. Customs and Border Protection may be used to prevent an individual not in the business of importing a prescription drug (within the meaning of section 801(g) of the Federal Food, Drug, and Cosmetic Act) from importing a prescription drug from Canada that complies with the Federal Food, Drug, and Cosmetic Act: Provided, That this section shall apply only to individuals transporting on their person a personal-use quantity of the prescription drug, not to exceed a 90-day supply: Provided further, That the prescription drug may not be—
 (1)a controlled substance, as defined in section 102 of the Controlled Substances Act (21 U.S.C. 802); or (2)a biological product, as defined in section 351 of the Public Health Service Act (42 U.S.C. 262).
 206.Notwithstanding any other provision of law, none of the funds provided in this or any other Act shall be used to approve a waiver of the navigation and vessel-inspection laws pursuant to section 501(b) of title 46, United States Code, for the transportation of crude oil distributed from and to the Strategic Petroleum Reserve until the Secretary of Homeland Security, after consultation with the Secretaries of the Departments of Energy and Transportation and representatives from the United States flag maritime industry, takes adequate measures to ensure the use of United States flag vessels: Provided, That the Secretary shall notify the Committees on Appropriations of the Senate and the House of Representatives, the Committee on Commerce, Science, and Transportation of the Senate, and the Committee on Transportation and Infrastructure of the House of Representatives within 2 business days of any request for waivers of navigation and vessel-inspection laws pursuant to section 501(b) of title 46, United States Code, with respect to such transportation, and the disposition of such requests.
 207.(a)Beginning on the date of enactment of this Act, the Secretary of Homeland Security shall not— (1)establish, collect, or otherwise impose any new border crossing fee on individuals crossing the Southern border or the Northern border at a land port of entry; or
 (2)conduct any study relating to the imposition of a border crossing fee. (b)In this section, the term border crossing fee means a fee that every pedestrian, cyclist, and driver and passenger of a private motor vehicle is required to pay for the privilege of crossing the Southern border or the Northern border at a land port of entry.
 208.Not later than 90 days after the date of enactment of this Act, the Secretary of Homeland Security shall submit an expenditure plan for the amounts made available for U.S. Customs and Border Protection—Procurement, Construction, and Improvements to the Committees on Appropriations of the Senate and the House of Representatives: Provided, That no such amounts may be obligated prior to the submission of such plan.
 209.(a)Of the total amount made available under U.S. Customs and Border Protection—Procurement, Construction, and Improvements, $5,478,073,000 shall be available only as follows: (1)$5,000,000,000 is for the construction of pedestrian fencing;
 (2)$164,906,000 is for the acquisition and deployment of border security technologies and trade and travel assets and infrastructure, to include $59,124,000 for non-intrusive inspection equipment at ports of entry; and
 (3)$99,593,000 is for construction and facility improvements, to include $6,000,000 for Office of Air and Marine facilities, $22,346,000 for Office of Field Operations facilities, and $71,229,000 for Border Patrol facility improvements.
 (4)$197,901,000 is for integrated operations assets and infrastructure for airframes, sensors and watercraft; and
 (5)$15,673,000 is for revenue modernization activities. (b)The amounts designated in subsection (a)(1) shall only be available for operationally effective designs deployed as of the date of the Consolidated Appropriations Act, 2017 (Public Law 115–31), such as currently deployed steel bollard designs, that prioritize agent safety.
 (c)Not later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the Committees on Appropriations of the Senate and the House of Representatives, and the Comptroller General of the United States an updated risk-based plan for improving security along the borders of the United States that includes the elements required under subsection (a) of section 231 of division F of the Consolidated Appropriations Act, 2018 (Public Law 115–141), which shall be evaluated in accordance with subsection (b) of such section.
 210.None of the funds made available by this Act or prior Acts are available for the construction of pedestrian fencing—
 (1)within the Santa Ana Wildlife Refuge; (2)within the Bentsen-Rio Grande Valley State Park;
 (3)within La Lomita Historical park; (4)within the National Butterfly Center; or
 (5)within or east of the Vista del Mar Ranch tract of the Lower Rio Grande Valley National Wildlife Refuge.
 211.Funds made available in this Act may be used to alter operations within the National Targeting Center of U.S. Customs and Border Protection: Provided, That none of the funds provided by this Act, provided by previous appropriations Acts that remain available for obligation or expenditure in fiscal year 2020, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the components funded by this Act, may be used to reduce anticipated or planned vetting operations at existing locations unless specifically authorized by a statute enacted after the date of enactment of this Act.
 212.Without regard to the limitation as to time and condition of section 503(d) of this Act, the Secretary may reprogram within and transfer funds to U.S. Immigration and Customs Enforcement—Operations and Support as necessary to ensure the detention of aliens prioritized for removal.
 213.None of the funds provided under the heading U.S. Immigration and Customs Enforcement—Operations and Support may be used to continue a delegation of law enforcement authority authorized under section 287(g) of the Immigration and Nationality Act (8 U.S.C. 1357(g)) if the Department of Homeland Security Inspector General determines that the terms of the agreement governing the delegation of authority have been materially violated.
 214.None of the funds provided under the heading U.S. Immigration and Customs Enforcement—Operations and Support may be used to continue any contract for the provision of detention services if the two most recent overall performance evaluations received by the contracted facility are less than adequate or the equivalent median score in any subsequent performance evaluation system.
 215.(a)None of the funds provided by this Act or any other Act, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the components funded by this Act, may be used by the Secretary of Homeland Security to place in detention, remove, refer for a decision whether to initiate removal proceedings, or initiate removal proceedings against a sponsor, potential sponsor, or member of a household of a sponsor or potential sponsor of an unaccompanied alien child (as defined in section 462(g) of the Homeland Security Act of 2002 (6 U.S.C. 279(g))) based on information shared by the Secretary of Health and Human Services.
 (b)Subsection (a) shall not apply if a background check of a sponsor, potential sponsor, or member of a household of a sponsor or potential sponsor reveals—
 (1)a felony conviction or pending felony charge that relates to— (A)an aggravated felony (as defined in section 101(a)(43) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(43)));
 (B)child abuse; (C)sexual violence or abuse; or
 (D)child pornography; (2)an association with any business that employs a minor who—
 (A)is unrelated to the sponsor, potential sponsor, or member of a household of a sponsor or potential sponsor; and
 (B)is— (i)not paid a legal wage; or
 (ii)unable to attend school due to the employment; or (3)an association with the organization or implementation of prostitution.
 216.Not later than 7 days after the date of enactment of this Act and weekly thereafter, the Director of U.S. Immigration and Customs Enforcement shall submit to the Committees on Appropriations of the Senate and the House of Representatives, and make available on a publicly accessible website, a report detailing—
 (1)data on aliens detained; including average fiscal year-to-date daily populations of aliens detained; daily counts of the number of aliens detained as of the date of each report; total fiscal year-to-date book-ins; and average lengths of stay of aliens detained (including average post-determination length of stay in the case of detainees described in subparagraph (B)) for—
 (A)single adults and for members of family units detained in the custody of U.S. Immigration and Customs Enforcement, disaggregated by whether the detainees were—
 (i)transferred to the custody of U.S. Immigration and Customs Enforcement by U.S. Customs and Border Protection after being deemed inadmissible at a port of entry or after being apprehended within 14 days of entering the United States; or
 (ii)arrested by U.S. Immigration and Customs Enforcement; (B)detainees in the custody of U.S. Immigration and Customs Enforcement who are determined to have a credible or reasonable fear of—
 (i)persecution, as defined in section 235(b)(1)(B)(v) of the Immigration and Nationality Act; or (ii)torture, as defined in section 208.30 of title 8, Code of Federal Regulations (as in effect on January 1, 2018);
 (C)detainees in the custody of U.S. Immigration and Customs Enforcement who have been issued a Notice to Appear pursuant to section 239 of the Immigration and Nationality Act, disaggregated by single adults and members of family units; and
 (2)the total number of enrollees in the Alternatives to Detention program and the average length of participation, disaggregated by—
 (A)single adults and family heads of household; (B)participants in the family case management program;
 (C)level of supervision; and (D)the locations of supervision, by field office.
 217.Members of the United States House of Representatives and the United States Senate, including the leadership; the heads of Federal agencies and commissions, including the Secretary, Deputy Secretary, Under Secretaries, and Assistant Secretaries of the Department of Homeland Security; the United States Attorney General, Deputy Attorney General, Assistant Attorneys General, and the United States Attorneys; and senior members of the Executive Office of the President, including the Director of the Office of Management and Budget, shall not be exempt from Federal passenger and baggage screening.
 218.Any award by the Transportation Security Administration to deploy explosives detection systems shall be based on risk, the airport's current reliance on other screening solutions, lobby congestion resulting in increased security concerns, high injury rates, airport readiness, and increased cost effectiveness.
 219.Notwithstanding section 44923 of title 49, United States Code, for fiscal year 2020, any funds in the Aviation Security Capital Fund established by section 44923(h) of title 49, United States Code, may be used for the procurement and installation of explosives detection systems or for the issuance of other transaction agreements for the purpose of funding projects described in section 44923(a) of such title.
 220.None of the funds made available by this or any other Act may be used by the Administrator of the Transportation Security Administration to implement, administer, or enforce, in abrogation of the responsibility described in section 44903(n)(1) of title 49, United States Code, any requirement that airport operators provide airport-financed staffing to monitor exit points from the sterile area of any airport at which the Transportation Security Administration provided such monitoring as of December 1, 2013.
 221.Not later than 30 days after the submission of the President's budget proposal, the Administrator of the Transportation Security Administration shall submit to the Committees on Appropriations and Commerce, Science, and Transportation of the Senate and the Committees on Appropriations and Homeland Security in the House of Representatives a single report that fulfills the following requirements:
 (1)a Capital Investment Plan (CIP) that includes a plan for continuous and sustained capital investment in new, and the replacement of aged, transportation security equipment;
 (2)the 5-year technology investment plan as required by section 1611 of title XVI of the Homeland Security Act of 2002, as amended by section 3 of the Transportation Security Acquisition Reform Act (Public Law 113–245); and
 (3)the Advanced Integrated Passenger Screening Technologies report as required by the Senate Report accompanying the Department of Homeland Security Appropriations Act, 2019 (S. Rpt. 115–283).
 222.None of the funds made available by this Act under the heading Coast Guard—Operations and Support shall be for expenses incurred for recreational vessels under section 12114 of title 46, United States Code, except to the extent fees are collected from owners of yachts and credited to the appropriation made available by this Act under the heading Coast Guard—Operations and Support: Provided, That to the extent such fees are insufficient to pay expenses of recreational vessel documentation under such section 12114, and there is a backlog of recreational vessel applications, personnel performing non-recreational vessel documentation functions under subchapter II of chapter 121 of title 46, United States Code, may perform documentation under section 12114.
 223.Without regard to the limitation as to time and condition of subsection (d) of section 503 of this Act, after June 30, up to $10,000,000 may be reprogrammed to or from the Military Pay and Allowances funding category within Coast Guard—Operations and Support in accordance with subsection (a) of section 503 of this Act.
 224.Notwithstanding any other provision of law, the Commandant of the Coast Guard shall submit to the Committees on Appropriations of the Senate and the House of Representatives a future-years capital investment plan as described in the second proviso under the heading Coast Guard—Acquisition, Construction, and Improvements in the Department of Homeland Security Appropriations Act, 2015 (Public Law 114–4), which shall be subject to the requirements in the third and fourth provisos under such heading.
 225.Funds made available for Overseas Contingency Operations/Global War on Terrorism under the heading Coast Guard—Operations and Support may be allocated by program, project, and activity, notwithstanding section 503 of this Act.
 226.None of the funds in this Act shall be used to reduce the Coast Guard's Operations Systems Center mission or its government-employed or contract staff levels.
 227.None of the funds appropriated by this Act may be used to conduct, or to implement the results of, a competition under Office of Management and Budget Circular A–76 for activities performed with respect to the Coast Guard National Vessel Documentation Center.
 228.Funds made available in this Act may be used to alter operations within the Civil Engineering Program of the Coast Guard nationwide, including civil engineering units, facilities design and construction centers, maintenance and logistics commands, and the Coast Guard Academy, except that none of the funds provided in this Act may be used to reduce operations within any civil engineering unit unless specifically authorized by a statute enacted after the date of enactment of this Act.
 229.The United States Secret Service is authorized to obligate funds in anticipation of reimbursements from executive agencies, as defined in section 105 of title 5, United States Code, for personnel receiving training sponsored by the James J. Rowley Training Center, except that total obligations at the end of the fiscal year shall not exceed total budgetary resources available under the heading United States Secret Service—Operations and Support at the end of the fiscal year.
 230.None of the funds made available to the United States Secret Service by this Act or by previous appropriations Acts may be made available for the protection of the head of a Federal agency other than the Secretary of Homeland Security: Provided, That the Director of the United States Secret Service may enter into agreements to provide such protection on a fully reimbursable basis.
 231.For purposes of section 503(a)(3) of this Act, up to $15,000,000 may be reprogrammed within United States Secret Service—Operations and Support. 232.Funding made available in this Act for United States Secret Service—Operations and Support is available for travel of United States Secret Service employees on protective missions without regard to the limitations on such expenditures in this or any other Act if the Director of the United States Secret Service or a designee notifies the Committees on Appropriations of the Senate and the House of Representatives 10 or more days in advance, or as early as practicable, prior to such expenditures.
 233.(a)No funds shall be used for an agent or officer of U.S. Customs and Border Protection to remove a child from his or her parent or legal guardian, at or near the port of entry or within 100 miles of the border of the United States, unless one of the following has occurred:
 (1)A State court, authorized under State law, terminates the rights of a parent or legal guardian, determines that it is in the best interests of the child to be removed from his or her parent or legal guardian, in accordance with the Adoption and Safe Families Act of 1997 (Public Law 105–89), or makes any similar determination that is legally authorized under State law.
 (2)An official from the State or county child welfare agency with expertise in child trauma and development makes a best interests determination that it is in the best interests of the child to be removed from his or her parent or legal guardian because the child is in danger of abuse or neglect at the hands of the parent or legal guardian, or is a danger to herself or others.
 (3)The Chief Patrol Agent or the Area Port Director in their official and undelegated capacity, authorizes separation upon the recommendation by an agent or officer of U.S. Customs and Border Protection, based on a finding that—
 (A)the child is a victim of trafficking or is at significant risk of becoming a victim of trafficking; (B)there is a strong likelihood that the adult is not the parent or legal guardian of the child;
 (C)the child is in danger of abuse or neglect at the hands of the parent or legal guardian, or is a danger to themselves or others; or
 (D)other reasons recognized under the preliminary injunction in Ms. L v. ICE and agreed upon between the Department of Homeland Security, the Department of Health and Human Services, and the American Civil Liberties Union including:
 (i)criminal history; and (ii)communicable diseases.
 (b)No funds shall be used to remove a child from a parent or legal guardian solely for the policy goal of deterring individuals from migrating to the United States or for the policy goal of promoting compliance with civil immigration laws.
					
				IIIProtection, preparedness, response, and recovery
			Cybersecurity and Infrastructure Security Agency
 Operations and supportFor necessary expenses of the Cybersecurity and Infrastructure Security Agency for operations and support, $1,579,917,000, of which $18,650,000 shall remain available until September 30, 2021: Provided, That not to exceed $3,825 shall be for official reception and representation expenses.
 Procurement, construction, and improvementsFor necessary expenses of the Cybersecurity and Infrastructure Security Agency for procurement, construction, and improvements, $428,052,000, to remain available until September 30, 2022.
 Research and developmentFor necessary expenses of the Cybersecurity and Infrastructure Security Agency for research and development, $9,431,000, to remain available until September 30, 2021.
			Federal emergency management agency
 Operations and supportFor necessary expenses of the Federal Emergency Management Agency for operations and support, $1,124,190,000: Provided, That not to exceed $2,250 shall be for official reception and representation expenses.
 Procurement, construction, and improvementsFor necessary expenses of the Federal Emergency Management Agency for procurement, construction, and improvements, $131,863,000, of which $74,167,000 shall remain available until September 30, 2022, and of which $57,696,000 shall remain available until September 30, 2024.
			Federal assistance
 For activities of the Federal Emergency Management Agency for Federal assistance through grants, contracts, cooperative agreements, and other activities, $2,948,012,000, which shall be allocated as follows:
 (1)$525,000,000 for the State Homeland Security Grant Program under section 2004 of the Homeland Security Act of 2002 (6 U.S.C. 605), of which $90,000,000 shall be for Operation Stonegarden, $15,000,000 shall be for Tribal Homeland Security Grants under section 2005 of the Homeland Security Act of 2002 (6 U.S.C. 606), and $10,000,000 shall be for organizations (as described under section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such code) determined by the Secretary of Homeland Security to be at high risk of a terrorist attack: Provided, That notwithstanding subsection (c)(4) of such section 2004, for fiscal year 2020, the Commonwealth of Puerto Rico shall make available to local and tribal governments amounts provided to the Commonwealth of Puerto Rico under this paragraph in accordance with subsection (c)(1) of such section 2004.
 (2)$600,000,000 for the Urban Area Security Initiative under section 2003 of the Homeland Security Act of 2002 (6 U.S.C. 604), of which $50,000,000 shall be for organizations (as described under section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such code) determined by the Secretary of Homeland Security to be at high risk of a terrorist attack.
 (3)$100,000,000 for Public Transportation Security Assistance, Railroad Security Assistance, and Over-the-Road Bus Security Assistance under sections 1406, 1513, and 1532 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1135, 1163, and 1182), of which $10,000,000 shall be for Amtrak security and $2,000,000 shall be for Over-the-Road Bus Security: Provided, That such public transportation security assistance shall be provided directly to public transportation agencies.
 (4)$100,000,000 for Port Security Grants in accordance with section 70107 of title 46, United States Code.
 (5)$710,000,000, to remain available until September 30, 2021, of which $355,000,000 shall be for Assistance to Firefighter Grants and $355,000,000 shall be for Staffing for Adequate Fire and Emergency Response Grants under sections 33 and 34 respectively of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2229 and 2229a).
 (6)$355,000,000 for emergency management performance grants under the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.), the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121), the Earthquake Hazards Reduction Act of 1977 (42 U.S.C. 7701), section 762 of title 6, United States Code, and Reorganization Plan No. 3 of 1978 (5 U.S.C. App.).
 (7)$147,531,000 for necessary expenses for Flood Hazard Mapping and Risk Analysis, in addition to and to supplement any other sums appropriated under the National Flood Insurance Fund, and such additional sums as may be provided by States or other political subdivisions for cost-shared mapping activities under section 1360(f)(2) of the National Flood Insurance Act of 1968 (42 U.S.C. 4101(f)(2)), to remain available until expended.
 (8)$10,000,000 for Regional Catastrophic Preparedness Grants. (9)$10,000,000 for Rehabilitation of High Hazard Potential Dams under section 8A of the National Dam Safety Program Act (33 U.S.C. 467f–2).
 (10)$120,000,000 for the emergency food and shelter program under title III of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11331), to remain available until expended: Provided, That not to exceed 3.5 percent shall be for total administrative costs.
 (11)$270,481,000 to sustain current operations for training, exercises, technical assistance, and other programs.
				Disaster relief fund
 For necessary expenses in carrying out the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), $17,826,684,000, to remain available until expended: Provided, That of the amount provided under this heading, $17,352,000,000 shall be for major disasters declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) and is designated by the Congress as being for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That $250,000,000 of the amounts provided under this heading in this Act shall be derived from unobligated balances from prior year appropriations available under this heading: Provided further, That none of the amounts derived from unobligated balances in the previous proviso shall be from amounts that were designated by the Congress as being for an emergency requirement pursuant to a Concurrent Resolution on the budget or section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 or as being for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985.
 National flood insurance fundFor activities under the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.), the Flood Disaster Protection Act of 1973 (42 U.S.C. 4001 et seq.), the Biggert-Waters Flood Insurance Reform Act of 2012 (Public Law 112–141, 126 Stat. 916), and the Homeowner Flood Insurance Affordability Act of 2014 (Public Law 113–89; 128 Stat. 1020), $206,166,000, to remain available until September 30, 2021, which shall be derived from offsetting amounts collected under section 1308(d) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(d)); of which $13,906,000 shall be available for mission support associated with flood management; and of which $192,260,000 shall be available for flood plain management and flood mapping: Provided, That any additional fees collected pursuant to section 1308(d) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(d)) shall be credited as offsetting collections to this account, to be available for flood plain management and flood mapping: Provided further, That in fiscal year 2020, no funds shall be available from the National Flood Insurance Fund under section 1310 of the National Flood Insurance Act of 1968 (42 U.S.C. 4017) in excess of—
 (1)$192,439,000 for operating expenses and salaries and expenses associated with flood insurance operations;
 (2)$1,151,000,000 for commissions and taxes of agents; (3)such sums as are necessary for interest on Treasury borrowings; and
 (4)$175,000,000, which shall remain available until expended, for flood mitigation actions and for flood mitigation assistance under section 1366 of the National Flood Insurance Act of 1968 (42 U.S.C. 4104c), notwithstanding sections 1366(e) and 1310(a)(7) of such Act (42 U.S.C. 4104c(e), 4017):
				Provided further, That the amounts collected under section 102 of the Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a) and section 1366(e) of the National Flood Insurance Act of 1968 (42 U.S.C. 4104c(e)), shall be
			 deposited in the
			 National Flood Insurance Fund to supplement other amounts specified as
			 available for section 1366 of the National Flood Insurance Act of 1968,
			 notwithstanding section 102(f)(8), section 1366(e) of the National Flood
			 Insurance Act of 1968, and paragraphs (1)
			 through (3) of section 1367(b) of such Act (42 U.S.C. 4012a(f)(8), 4104c(e), 4104d(b)(1)–(3)): Provided further, That total administrative costs shall not exceed 4 percent of the total appropriation: Provided further, That up to $5,000,000 is available to carry out section 24 of the Homeowner Flood Insurance
 Affordability Act of 2014 (42 U.S.C. 4033).Administrative provisions
 301.Notwithstanding section 2008(a)(12) of the Homeland Security Act of 2002 (6 U.S.C. 609(a)(12)) or any other provision of law, not more than 5 percent of the amount of a grant made available in paragraphs (1) through (4) under Federal Emergency Management Agency—Federal Assistance, may be used by the grantee for expenses directly related to administration of the grant.
 302.Applications for grants under the heading Federal Emergency Management Agency—Federal Assistance, for paragraphs (1) through (4), shall be made available to eligible applicants not later than 60 days after the date of enactment of this Act, eligible applicants shall submit applications not later than 80 days after the grant announcement, and the Administrator of the Federal Emergency Management Agency shall act within 65 days after the receipt of an application.
 303.Under the heading Federal Emergency Management Agency—Federal Assistance, for grants under paragraphs (1) through (4), (8), and (9), the Administrator of the Federal Emergency Management Agency shall brief the Committees on Appropriations of the Senate and the House of Representatives 5 full business days in advance of announcing publicly the intention of making an award.
 304.Under the heading Federal Emergency Management Agency—Federal Assistance, for grants under paragraphs (1) and (2), the installation of communications towers is not considered construction of a building or other physical facility.
 305.The reporting requirements in paragraphs (1) and (2) under the heading Federal Emergency Management Agency—Disaster Relief Fund in the Department of Homeland Security Appropriations Act, 2015 (Public Law 114–4) shall be applied in fiscal year 2020 with respect to budget year 2021 and current fiscal year 2020, respectively—
 (1)in paragraph (1) by substituting fiscal year 2021 for fiscal year 2016; and (2)in paragraph (2) by inserting business after fifth.
 306.The aggregate charges assessed during fiscal year 2020, as authorized in title III of the Departments of Veterans Affairs and Housing and Urban Development, and Independent Agencies Appropriations Act, 1999 (42 U.S.C. 5196e), shall not be less than 100 percent of the amounts anticipated by the Department of Homeland Security to be necessary for its Radiological Emergency Preparedness Program for the next fiscal year: Provided, That the methodology for assessment and collection of fees shall be fair and equitable and shall reflect costs of providing such services, including administrative costs of collecting such fees: Provided further, That such fees shall be deposited in a Radiological Emergency Preparedness Program account as offsetting collections and will become available for authorized purposes on October 1, 2020, and remain available until expended.
				
			IVResearch, development, training, and services
			U.S. Citizenship and immigration services
 Operations and supportFor necessary expenses of U.S. Citizenship and Immigration Services for operations and support of the E-Verify Program, $121,586,000.
			Federal law enforcement training centers
 Operations and supportFor necessary expenses of the Federal Law Enforcement Training Centers for operations and support, including the purchase of not to exceed 117 vehicles for police-type use and hire of passenger motor vehicles, and services as authorized by section 3109 of title 5, United States Code, $304,586,000, of which $61,391,000 shall remain available until September 30, 2021: Provided, That not to exceed $7,180 shall be for official reception and representation expenses.
 Procurement, construction, and improvementsFor necessary expenses of the Federal Law Enforcement Training Centers for procurement, construction, and improvements, $46,349,000, to remain available until September 30, 2024.
			Science and technology directorate
 Operations and supportFor necessary expenses of the Science and Technology Directorate for operations and support, including the purchase or lease of not to exceed 5 vehicles, $294,715,000, of which $162,633,000 shall remain available until September 30, 2021: Provided, That not to exceed $10,000 shall be for official reception and representation expenses.
 Research and developmentFor necessary expenses of the Science and Technology Directorate for research and development, $415,688,000, to remain available until September 30, 2022.
			 Countering weapons of mass destruction office
 Operations and supportFor necessary expenses of the Countering Weapons of Mass Destruction Office for operations and support, $171,826,000: Provided, That not to exceed $2,250 shall be for official reception and representation expenses.
 Procurement, construction, and improvementsFor necessary expenses of the Countering Weapons of Mass Destruction Office for procurement, construction, and improvements, $118,988,000, to remain available until September 30, 2022.
 Research and developmentFor necessary expenses of the Countering Weapons of Mass Destruction Office for research and development, $69,181,000, to remain available until September 30, 2022.
 Federal assistanceFor necessary expenses of the Countering Weapons of Mass Destruction Office for Federal assistance through grants, contracts, cooperative agreements, and other activities, $64,663,000, to remain available until September 30, 2022.
			Administrative provisions
 401.Notwithstanding any other provision of law, funds otherwise made available to U.S. Citizenship and Immigration Services may be used to acquire, operate, equip, and dispose of up to 5 vehicles, for replacement only, for areas where the Administrator of General Services does not provide vehicles for lease: Provided, That the Director of U.S. Citizenship and Immigration Services may authorize employees who are assigned to those areas to use such vehicles to travel between the employees' residences and places of employment.
 402.None of the funds made available in this Act may be used by U.S. Citizenship and Immigration Services to grant an immigration benefit unless the results of background checks required by law to be completed prior to the granting of the benefit have been received by U.S. Citizenship and Immigration Services, and the results do not preclude the granting of the benefit.
 403.None of the funds appropriated by this Act may be used to process or approve a competition under Office of Management and Budget Circular A–76 for services provided by employees (including employees serving on a temporary or term basis) of U.S. Citizenship and Immigration Services of the Department of Homeland Security who are known as Immigration Information Officers, Immigration Service Analysts, Contact Representatives, Investigative Assistants, or Immigration Services Officers.
 404.(a)Of the funds deposited into the Immigration Examinations Fee Account, up to $10,000,000 may be allocated by U.S. Citizenship and Immigration Services in fiscal year 2020 for the purpose of providing an Immigrant Integration grants program.
 (b)None of the funds made available to U.S. Citizenship and Immigration Services for grants for immigration integration under subsection (a) may be used to provide services to aliens who have not been lawfully admitted for permanent residence.
 405.Of the funds deposited into the Immigration Examinations Fee Account, not to exceed $3,825 may be allocated by U.S. Citizenship and Immigration Services in fiscal year 2020 for the purpose of official reception and representation expenses.
 406.The Director of the Federal Law Enforcement Training Centers is authorized to distribute funds to Federal law enforcement agencies for expenses incurred participating in training accreditation.
 407.The Federal Law Enforcement Training Accreditation Board, including representatives from the Federal law enforcement community and non-Federal accreditation experts involved in law enforcement training, shall lead the Federal law enforcement training accreditation process to continue the implementation of measuring and assessing the quality and effectiveness of Federal law enforcement training programs, facilities, and instructors.
			408.
 The Director of the Federal Law Enforcement Training Centers may accept transfers to the account established by section 407(a) of division F of the Consolidated Appropriations Act, 2018 (Public Law 115–141) from Government agencies requesting the construction of special use facilities, as authorized by the Economy Act (31 U.S.C. 1535(b)): Provided, That the Federal Law Enforcement Training Centers maintain administrative control and ownership upon completion of such facilities.
 409.The functions of the Federal Law Enforcement Training Centers instructor staff shall be classified as inherently governmental for the purpose of the Federal Activities Inventory Reform Act of 1998 (31 U.S.C. 501 note).
			VGeneral provisions
			(including transfers and rescissions of funds)
 501.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein.
 502.Subject to the requirements of section 503 of this Act, the unexpended balances of prior appropriations provided for activities in this Act may be transferred to appropriation accounts for such activities established pursuant to this Act, may be merged with funds in the applicable established accounts, and thereafter may be accounted for as one fund for the same time period as originally enacted.
 503.(a)None of the funds provided by this Act, provided by previous appropriations Acts to the components in or transferred to the Department of Homeland Security that remain available for obligation or expenditure in fiscal year 2020, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the components funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that—
 (1)creates or eliminates a program, project, or activity, or increases funds for any program, project, or activity for which funds have been denied or restricted by the Congress;
 (2)contracts out any function or activity presently performed by Federal employees or any new function or activity proposed to be performed by Federal employees in the President's budget proposal for fiscal year 2020 for the Department of Homeland Security;
 (3)augments funding for existing programs, projects, or activities in excess of $5,000,000 or 10 percent, whichever is less;
 (4)reduces funding for any program, project, or activity, or numbers of personnel, by 10 percent or more; or
 (5)results from any general savings from a reduction in personnel that would result in a change in funding levels for programs, projects, or activities as approved by the Congress.
 (b)Subsection (a) shall not apply if the Committees on Appropriations of the Senate and the House of Representatives are notified at least 15 days in advance of such reprogramming.
 (c)Up to 5 percent of any appropriation made available for the current fiscal year for the Department of Homeland Security by this Act or provided by previous appropriations Acts may be transferred between such appropriations if the Committees on Appropriations of the Senate and the House of Representatives are notified at least 30 days in advance of such transfer, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by such transfer.
 (d)Notwithstanding subsections (a), (b), and (c), no funds shall be reprogrammed within or transferred between appropriations based upon an initial notification provided after June 30, except in extraordinary circumstances that imminently threaten the safety of human life or the protection of property.
 (e)The notification thresholds and procedures set forth in subsections (a), (b), (c), and (d) shall apply to any use of deobligated balances of funds provided in previous Department of Homeland Security Appropriations Acts that remain available for obligation in the current year.
 (f)Notwithstanding subsection (c), the Secretary of Homeland Security may transfer to the fund established by 8 U.S.C. 1101 note, up to $20,000,000 from appropriations available to the Department of Homeland Security: Provided, That the Secretary shall notify the Committees on Appropriations of the Senate and the House of Representatives at least 5 days in advance of such transfer.
 504.Section 504 of the Department of Homeland Security Appropriations Act, 2017 (division F of Public Law 115–31), related to the operations of a working capital fund, shall apply with respect to funds made available in this Act in the same manner as such section applied to funds made available in that Act: Provided, That from such working capital fund may be obligated and expended in anticipation of reimbursements from components of the Department of Homeland Security.
 505.Except as otherwise specifically provided by law, not to exceed 50 percent of unobligated balances remaining available at the end of fiscal year 2020, as recorded in the financial records at the time of a reprogramming notification, but not later than June 30, 2021, from appropriations for Operations and Support for fiscal year 2020 in this Act shall remain available through September 30, 2021, in the account and for the purposes for which the appropriations were provided: Provided, That prior to the obligation of such funds, a notification shall be submitted to the Committees on Appropriations of the Senate and the House of Representatives in accordance with section 503 of this Act.
 506.Funds made available by this Act for intelligence activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 414) during fiscal year 2020 until the enactment of an Act authorizing intelligence activities for fiscal year 2020.
 507.(a)The Secretary of Homeland Security, or the designee of the Secretary, shall notify the Committees on Appropriations of the Senate and the House of Representatives at least 3 full business days in advance of—
 (1)making or awarding a grant allocation, grant, contract, other transaction agreement, or task or delivery order on a Department of Homeland Security multiple award contract, or to issue a letter of intent totaling in excess of $1,000,000;
 (2)awarding a task or delivery order requiring an obligation of funds in an amount greater than $10,000,000 from multi-year Department of Homeland Security funds;
 (3)making a sole-source grant award; or (4)announcing publicly the intention to make or award items under paragraph (1), (2), or (3), including a contract covered by the Federal Acquisition Regulation.
 (b)If the Secretary of Homeland Security determines that compliance with this section would pose a substantial risk to human life, health, or safety, an award may be made without notification, and the Secretary shall notify the Committees on Appropriations of the Senate and the House of Representatives not later than 5 full business days after such an award is made or letter issued.
 (c)A notification under this section— (1)may not involve funds that are not available for obligation; and
 (2)shall include the amount of the award; the fiscal year for which the funds for the award were appropriated; the type of contract; and the account from which the funds are being drawn.
 508.Notwithstanding any other provision of law, no agency shall purchase, construct, or lease any additional facilities, except within or contiguous to existing locations, to be used for the purpose of conducting Federal law enforcement training without advance notification to the Committees on Appropriations of the Senate and the House of Representatives, except that the Federal Law Enforcement Training Centers is authorized to obtain the temporary use of additional facilities by lease, contract, or other agreement for training that cannot be accommodated in existing Centers' facilities.
 509.None of the funds appropriated or otherwise made available by this Act may be used for expenses for any construction, repair, alteration, or acquisition project for which a prospectus otherwise required under chapter 33 of title 40, United States Code, has not been approved, except that necessary funds may be expended for each project for required expenses for the development of a proposed prospectus.
 510.Sections 520, 522, and 530 of the Department of Homeland Security Appropriations Act, 2008 (division E of Public Law 110–161; 121 Stat. 2073 and 2074) shall apply with respect to funds made available in this Act in the same manner as such sections applied to funds made available in that Act.
 511.None of the funds made available in this Act may be used in contravention of the applicable provisions of the Buy American Act: Provided, That for purposes of the preceding sentence, the term Buy American Act means chapter 83 of title 41, United States Code.
 512.None of the funds made available in this Act may be used to amend the oath of allegiance required by section 337 of the Immigration and Nationality Act (8 U.S.C. 1448).
 513.None of the funds provided or otherwise made available in this Act shall be available to carry out section 872 of the Homeland Security Act of 2002 (6 U.S.C. 452) unless explicitly authorized by the Congress.
 514.None of the funds made available in this Act may be used for planning, testing, piloting, or developing a national identification card.
 515.Any official that is required by this Act to report or to certify to the Committees on Appropriations of the Senate and the House of Representatives may not delegate such authority to perform that act unless specifically authorized herein.
 516.None of the funds appropriated or otherwise made available in this or any other Act may be used to transfer, release, or assist in the transfer or release to or within the United States, its territories, or possessions Khalid Sheikh Mohammed or any other detainee who—
 (1)is not a United States citizen or a member of the Armed Forces of the United States; and (2)is or was held on or after June 24, 2009, at the United States Naval Station, Guantanamo Bay, Cuba, by the Department of Defense.
 517.None of the funds made available in this Act may be used for first-class travel by the employees of agencies funded by this Act in contravention of sections 301–10.122 through 301–10.124 of title 41, Code of Federal Regulations.
 518.None of the funds made available in this Act may be used to employ workers described in section 274A(h)(3) of the Immigration and Nationality Act (8 U.S.C. 1324a(h)(3)).
 519.Notwithstanding any other provision of this Act, none of the funds appropriated or otherwise made available by this Act may be used to pay award or incentive fees for contractor performance that has been judged to be below satisfactory performance or performance that does not meet the basic requirements of a contract.
 520.None of the funds appropriated or otherwise made available by this Act may be used by the Department of Homeland Security to enter into any Federal contract unless such contract is entered into in accordance with the requirements of subtitle I of title 41, United States Code, or chapter 137 of title 10, United States Code, and the Federal Acquisition Regulation, unless such contract is otherwise authorized by statute to be entered into without regard to the above referenced statutes.
 521.(a)The funds appropriated to the Department of Homeland Security in this Act for Operations and Support shall be hereby reduced, as determined by the Chief Financial Officer, by a total of $33,000,000 to realize administrative savings, including savings from requirements, supplies, or materials that were funded by the Department using fiscal year 2019 appropriations for contracts with periods of performance in fiscal year 2020.
 (b)Funds may only be reduced for the respective appropriations from amounts identified in the budget appendix, as modified by the report accompanying this Act, by object classes 25.1, 25.2, 25.3, and 26.2.
 (c)No funds may be reduced from amounts provided under the following headings and activities: (1)Cybersecurity and Infrastructure Security Agency—Operations and Support;
 (2)Coast Guard—Operations and Support for defense-related activities; and (3)Federal Emergency Management Agency—Operations and Support for National Continuity Programs in the Preparedness and Protection program, project, and activity.
 (d)No amounts may be reduced from amounts that were designated by the Congress for Overseas Contingency Operations/Global War on Terrorism or as an emergency requirement pursuant to a concurrent resolution on the budget or section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985 or from amounts that were designated by the Congress as being for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985.
 (e)The Secretary shall submit a notification to the Committees on Appropriations of the Senate and the House of Representatives specifying the account and amount of each reduction made pursuant to this section.
 522.(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography.
 (b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities.
 523.None of the funds made available in this Act may be used by a Federal law enforcement officer to facilitate the transfer of an operable firearm to an individual if the Federal law enforcement officer knows or suspects that the individual is an agent of a drug cartel unless law enforcement personnel of the United States continuously monitor or control the firearm at all times.
 524.None of the funds made available in this Act may be used to pay for the travel to or attendance of more than 50 employees of a single component of the Department of Homeland Security, who are stationed in the United States, at a single international conference unless the Secretary of Homeland Security, or a designee, determines that such attendance is in the national interest and notifies the Committees on Appropriations of the Senate and the House of Representatives within at least 10 days of that determination and the basis for that determination: Provided, That for purposes of this section the term international conference shall mean a conference occurring outside of the United States attended by representatives of the United States Government and of foreign governments, international organizations, or nongovernmental organizations: Provided further, That the total cost to the Department of Homeland Security of any such conference shall not exceed $500,000.
 525.None of the funds made available in this Act may be used to reimburse any Federal department or agency for its participation in a National Special Security Event.
 526.None of the funds made available to the Department of Homeland Security by this or any other Act may be obligated for any structural pay reform that affects more than 100 full-time positions or costs more than $5,000,000 in a single year before the end of the 30-day period beginning on the date on which the Secretary of Homeland Security submits to Congress a notification that includes—
 (1)the number of full-time positions affected by such change; (2)funding required for such change for the current year and through the Future Years Homeland Security Program;
 (3)justification for such change; and (4)an analysis of compensation alternatives to such change that were considered by the Department.
 527.(a)Any agency receiving funds made available in this Act shall, subject to subsections (b) and (c), post on the public website of that agency any report required to be submitted by the Committees on Appropriations of the Senate and the House of Representatives in this Act, upon the determination by the head of the agency that it shall serve the national interest.
 (b)Subsection (a) shall not apply to a report if— (1)the public posting of the report compromises homeland or national security; or
 (2)the report contains proprietary information. (c)The head of the agency posting such report shall do so only after such report has been made available to the Committees on Appropriations of the Senate and the House of Representatives for not less than 45 days except as otherwise specified in law.
 528.(a)Funding provided in this Act for Operations and Support may be used for minor procurement, construction, and improvements.
 (b)For purposes of subsection (a), minor refers to end items with a unit cost of $250,000 or less for personal property, and $2,000,000 or less for real property.
 529.None of the funds made available by this Act may be obligated or expended to implement the Arms Trade Treaty until the Senate approves a resolution of ratification for the Treaty.
 530.The authority provided by section 532 of the Department of Homeland Security Appropriations Act, 2018 (Public Law 115–141) regarding primary and secondary schooling of dependents shall continue in effect during fiscal year 2020.
 531.(a)Section 831 of the Homeland Security Act of 2002 (6 U.S.C. 391) shall be applied— (1)In subsection (a), by substituting September 30, 2020, for September 30, 2017,; and
 (2)In subsection (c)(1), by substituting September 30, 2020, for September 30, 2017. (b)The Secretary of Homeland Security, under the authority of section 831 of the Homeland Security Act of 2002 (6 U.S.C. 391(a)), may carry out prototype projects under section 2371b of title 10, United States Code, and the Secretary shall perform the functions of the Secretary of Defense as prescribed.
 (c)The Secretary of Homeland Security under section 831 of the Homeland Security Act of 2002 (6 U.S.C. 391(d)) may use the definition of nontraditional government contractor as defined in section 2371b(e) of title 10, United States Code.
 532.None of the funds made available by this Act may be used to prevent a Member of Congress from entering, for the purpose of conducting oversight, any facility operated by or for the Department of Homeland Security used to detain or otherwise house alien minors, or to make any temporary modification at any such facility that in any way alters what is observed by a visiting Member of Congress, compared to what would be observed in the absence of such modification.
 533.(a)Except as provided in subsection (b), none of the funds made available in this Act may be used to place restraints on a woman in the custody of the Department of Homeland Security (including during transport, in a detention facility, or at an outside medical facility) who is pregnant or in post-delivery recuperation.
 (b)Subsection (a) shall not apply with respect to a pregnant woman if— (1)an appropriate official of the Department of Homeland Security makes an individualized determination that the woman—
 (A)is a serious flight risk, and such risk cannot be prevented by other means; or (B)poses an immediate and serious threat to harm herself or others that cannot be prevented by other means; or
 (2)a medical professional responsible for the care of the pregnant woman determines that the use of therapeutic restraints is appropriate for the medical safety of the woman.
 (c)If a pregnant woman is restrained pursuant to subsection (b), only the safest and least restrictive restraints, as determined by the appropriate medical professional treating the woman, may be used. In no case may restraints be used on a woman who is in active labor or delivery, and in no case may a pregnant woman be restrained in a face-down position with four-point restraints, on her back, or in a restraint belt that constricts the area of the pregnancy. A pregnant woman who is immobilized by restraints shall be positioned, to the maximum extent feasible, on her left side.
 534.None of the funds made available by this Act may be used to destroy any document, recording, or other record pertaining to any potential sexual assault or abuse perpetrated against any individual held in the custody of the Department of Homeland Security.
 535.Within 60 days of any budget submission for the Department of Homeland Security for fiscal year 2021 that assumes revenues or proposes a reduction from the previous year based on user fees proposals that have not been enacted into law prior to the submission of the budget, the Secretary of Homeland Security shall provide the Committees on Appropriations of the Senate and the House of Representatives specific reductions in proposed discretionary budget authority commensurate with the revenues assumed in such proposals in the event that they are not enacted prior to October 1, 2020.
				(rescission)
 536.Of the funds appropriated to the Department of Homeland Security, the following funds are hereby rescinded from the following accounts and programs in the specified amounts: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985 (Public Law 99–177):
 (1)$4,000,000 from Customs and Border Protection—Construction account 70X0532. (2)$20,000,000 from Public Law 115–141 under the heading Customs and Border Protection— Procurement, Construction, and Improvements.
 (3)$5,000,000 from Public Law 115–141 under the heading Coast Guard—Research, Development, Test, and Evaluation. This Act may be cited as the Department of Homeland Security Appropriations Act, 2020.
			
	
		September 26, 2019
		Read twice and placed on the calendar
	
